Title: To John Adams from John Quincy Adams, 6 June 1796
From: Adams, John Quincy
To: Adams, John


N: 21.
My dear Sir.
The Hague June 6. 1796.

At length I have been released from a situation, equally remote from all public utility and all personal satisfaction. After a detention which I could not avoid, but which was at least unnecessary, of several months I left London on the 28th: of last month, and arrived here on the 31st: The People there were in the midst of the Saturnalian electioneering holidays. The writs issued for the New Parliament are made returnable on the 12th: of July. The changes will not be numerous and the majorities of the Minister will be as great as they have been hitherto. Such at least was the general opinion, which was confirmed by the elections that had been made previous to my departure.
The account of the resolution of the House of Representatives of the United States, relative to the British Treaty, passed on the 17th: of April, had arrived a few days before I came away. It was brought by the Arab, a sloop of War dispatched from New York, expressly for the purpose, and which had a passage of only twenty-three days. The Resolution was considered as the natural precursor of a final decision, not to pass the laws necessary to carry the Treaty into effect on the part of the United States, and the sensation which the intelligence produced was even greater than I should have expected. I confess it made me doubly desirous to quit a country, where the malevolence that is so common against America was exulting in the triumph with which it pointed to the event, as a proof of our Executive imbecility, or of our Legislative perfidy. It was difficult to refute both the alternatives, and I retired with pleasure from the humiliating task of palliating what I felt myself altogether incapable to justify.
To all the Americans in England that I met with after the news of this Resolution, it was quite unexpected, as their accounts from home had uniformly led them to the hope or fear of a different event. But I cannot say the case was thus with me, and in my letter of April 4. (N: 19.) which I hope has reached you before this, you will find at full length the opinion that I then held upon the subject. As a party manoeuvre the proceedings to which the House have given their sanction were well conducted, and indeed it would be blindness indeed not to perceive that the operations of that party are conducted with a skill and perseverance, an harmony and consistency which the friends of the Government seldom discover.—That all the weight of french influence was exerted on that occasion is unquestionable. The delivery of the forts was a thing too much dreaded by them to be suffered without a struggle. That event would have been the death blow to all their hopes of engaging the United States in the War and they well knew it was inevitable, if the Treaty did not first meet with non-compliance on our part.—Under the present circumstances the forts will assuredly not be delivered, and the party who have succeeded in preventing it will make them again the watch-word of their war-whoop. You may depend upon it as a certain fact that the french policy of the present day, is determined upon involving us yet in the War. From the complexion of the present House of Representatives I have strong apprehensions that they will succeed: if they do we shall not be found despicable enemies, but what will become of our National Government? what will become of our federal union? I am unwilling to look the prospect in the face.
If the late proceedings of the house were to be considered merely as the flashes of anger and resentment against the British Government, whatever my opinion of their wisdom might be, I should concur with my whole soul in the motives, and should have comparatively but trifling apprehensions of the consequences. But the wound is evidently deeper: the symptoms indicate an infallible struggle between the popular and Executive branches of our Government. In such a struggle what will become of the Executive? especially if it should get incumbered with such a distressing War, as they are endeavouring to excite—In my opinion it must inevitably fall.
The system of french government in America is not changed as far as I can discover. But an alteration of measures has certainly taken place. The bullying Embassy which I mentioned in my N: 19: as being in contemplation is now said to be laid aside, and even Mr: Pain’s threatened pamphlet has not yet appeared. He has only published a piece upon the English finances, which I sent you from London, and which in his own opinion amply revenges all the injuries and insults which the United States and France have received from Great Britain for the last four years.—What the present views of the American Representation in France are, I am unable to say but the final object of the french system is still to involve us in War, and to new model our Executive.
I have already written you my ideas as to the purposes of France to raise a combination of all the maritime Powers against Great Britain. It does not however appear probable at present that she will succeed. The difference between Russia and Sweden appears to have been settled by the unconditional submission of the latter, and the Swedish Ambassador at Paris is recalled. The Court of Denmark though stimulated no less than the United States by France, and though provoked by still greater injuries and aggressions by Britain remains in such check by the latter on one side and the Empress on the other that it will not abandon its neutrality at the risk of a contest with them. Spain though upon very indifferent terms with the British Court equally dreads their superior maritime power and if the Italian States under the pressure of the moment should acquiesce in such commercial stipulations as France may subscribe, it they will only repeat the experience of this Country which by land and sea has alternately been made the victim of the two great rival powers.
The campaign of Italy commenced and finished in the course of a month has been as brilliant in its operations and as splendid in its success to the french armies, as any of those of the preceding years in other quarters. It has terminated in a Peace with the King of Sardinia, upon the terms dictated by the Directory, and has opened the whole extent of Italy to their arms.—The armistice upon the Rhine was by Notice from the Austrian General to cease on the first of this month and the intelligence of the renewal of hostilities is expected from day to day. The french armies there are said to be in very great force, and as they will probably act principally on the defensive, the imperial forces are not like to make any great impression during this campaign. It is generally supposed that by the close of the Season the Emperor will be so far exhausted as to subscribe even to the sacrifice of the Netherlands for the sake of Peace. From the style of the ministerial Papers in England, it is evident that the Government is beginning to prepare the public mind for that event and for the continuation of the War only between them and France.
You will see in the public papers an account of an obscure conspiracy to destroy the present French Constitution, and to massacre the legislative and Executive bodies. At the head of it is said to have been Droust the famous Post Master who stopped the late king in his flight at Varennes; who was afterwards a member of the Convention; was one of his deputies delivered by Dumourier at the time of his defection, to the Austrian General; and was recently returned from thence as one of the persons given in Exchange for the daughter of Louis the 16th. The object of the plot was to restore the reign of the Jacobin faction, and the Constitution of 1793. But there are many persons who think that the Directory have very much exaggerated the facts in order to strengthen themselves by giving an alarm to the People.
In this Country a National Assembly representing the whole Republic has since my absence taken the place of the States General, and has now been more than three months in Session. They have appointed from among themselves a Committee to form a Constitution. The members of this Committee while employed upon the work do not retain their seats in the Assembly. It is supposed that the federal union will be abandoned altogether and that the future Republic will be one and indivisible. The organization will resemble that of France. The theory of Government is not like to derive any very useful new discovery from the Batavian Revolution, and they will scarcely venture to abandon in any material article the example of their allies and patrons. The Man whose character was the most strongly marked of any one that has borne a part in the recent events, Mr: Paulus, is dead, nor is it yet seen upon whom his mantle has descended.—But I have been so long absent that I have almost lost the chain of political occurrences here, and since my return I have not yet had time to resume it.
I have no letters from you since those that Mr: Hall brought me. My own correspondence from England was more frequent than it had previously been. But I have so few correspondents that even acknowledge the receipt of my letters, that I cannot expect constant returns from you, who have so good reasons for not writing.
I remain in duty and affection, your Son
John Q. Adams.